Riddick, J., (dissenting.) It is said by this court in Maclin v. State, 44 Ark. 117, that “the erroneous rejection of one who is summoned for jury service lays no sufficient foundation for a new trial.” The same principle has been announced in many other cases decided by this court. Vaughan v. State, 58 Ark. 361, and cases cited. The reason for this rule is that a defendant has no right, before the jury are sworn, to be tried by any particular juror. All that he can demand is an impartial jury; and in order that such a jury may be secured, and the right of both the state and defendant protected, it is essential that the presiding judge should be entrusted with a large discretion in the matter of rejecting from the jury those whom he may deem improper or incompetent to serve as jurors. There is nothing here to show that the defendant was no.t tried by an impartial jury. The jury had not been sworn, and he had no vested right to be tried by the rejected jurors. Rven if it be conceded that their rejection was improper, still this, of itself, does not, in my opinion,, justify this court in reversing the judgment, for it is not shown that any prejudice resulted to defendant. Thompson & Merriam on Juries, sec. 271, and cases cited.